DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 01/27/2022 has been entered and fully considered.
Claims 1, 3, 9, 11, 15, 17,  have been amended.
Claims 1-20 are pending in Instant Application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-11, 14-17, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Levinson et al. (USPGPub 2017/0132334) in view of Hong et al. (USPGPub 2020/0339109).	As per claim 1, Levinson discloses a method comprising, by a computing system of a vehicle: 	generating perception data based on sensor data captured by one or more sensors of the vehicle that perceive a real-world, the perception data including one or more representations of physical objects in the real-world around the vehicle (see at least paragraph 0065; wherein perception engine 366 is configured to receive sensor data from one or more sources, such as Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as local pose data. Perception engine 366 may be configured to determine locations of external objects based on sensor data and other data); 	determining simulated perception data that includes one or more representations of virtual objects that are to be simulated within the environment (see at least paragraph 0114; wherein simulated surfaces 2892a and 2892b may simulate walls or front sides of buildings adjacent a roadway. Simulator 2840 may also pre-generated or procedurally generated use dynamic object data 2825 to simulate dynamic agents in a synthetic environment). Levinson does not explicitly mention generating modified perception data based on the perception data see at least paragraph 0036; wherein a simulation profile (e.g., trajectory for the vehicle 600) may be generated for each testing condition for testing the vehicle function (or system) 112 (e.g., a function of an AEB, ACC, or CMW system). The simulation point(s) 104A, when connected, may represent a desired trajectory of the vehicle 600 through an environment (e.g., an environment represented in the recorded instance(s) 102A). However, the recorded instance(s) 102A may not correspond directly to the desired state information 104B of each simulation point(s) 104A, so a transformer 108 may be leveraged to transform or otherwise update a closest instance(s) 106—e.g., a recorded instance(s) 102A having associated recorded state information 102B most closely resembling the desired state information 104B—to an updated instance(s) 110 that more closely resembles a sensory field (e.g., field of view) of the sensor that captured the closest instance(s) 106 were the sensor to have captured an instance of the recorded sensor data 102 while a state of the vehicle 600 corresponded to the desired state information 104B); and	determining a path of travel for the vehicle (see at least paragraph 0036 and Figure 1; wherein  simulation profile (e.g., trajectory for the vehicle 600) may be generated for each testing condition for testing the vehicle function (or system) 112) based on the modified perception data in real- time as the vehicle operates in the environment that is the real-world (see at least paragraph 0036 and Figure 1; wherein a transformer 108 may be leveraged to transform or otherwise update a closest instance(s) 106—e.g., a recorded instance(s) 102A having associated recorded state information 102B most closely resembling the desired state information 104B—to an updated instance(s) 110 that more closely resembles a sensory field (e.g., field of view) of the sensor that captured the closest instance(s) 106 were the sensor to have captured an instance of the recorded sensor data 102 while a state of the vehicle 600 corresponded to the desired state information 104B) to perform a live test of automated systems of the vehicle and by considering the virtual objects depicted in the modified perception data (see at least paragraph 0049 and Figure 1; wherein after testing the vehicle function 112, test result(s) 114 may be generated that indicate the performance of the vehicle function (or system) 112 on the test set including the updated instance(s) 110…see at least paragraph 0007; wherein the systems and methods of the present disclosure may leverage recorded sensor data from a vehicle operating in the real-world on real-world objects to generate test data for use in testing various functions of an autonomous machine).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Hong with the teachings as in Levinson. The motivation for doing so would have been to provide accuracy, reliability, and safety while testing, see Hong paragraph 0004.	As per claims 2, 10, and 16, Levinson discloses wherein the simulated perception data comprise instructions to generate the modified perception data (see at least paragraph 0114; wherein simulated surfaces 2892a and 2892b may simulate walls or front sides of buildings adjacent a roadway. Simulator 2840 may also pre-generated or procedurally generated use dynamic object data 2825 to simulate dynamic agents in a synthetic environment. An example of a dynamic agent is simulated dynamic object 2801, which is representative of a simulated cyclist having a velocity. The simulated dynamic agents may optionally respond to other static and dynamic agents in the simulated environment, including the simulated autonomous vehicle).  	As per claims 3, 11, and 17, Hong discloses wherein the simulated perception data include information associated with the one or more representations of virtual objects (see at least paragraph 0031; wherein the recorded sensor data 102 may include virtual sensor data generated from any number of sensors of a virtual vehicle or other virtual object. In such an example, the virtual sensors may correspond to a virtual vehicle or other virtual object in a simulated environment (e.g., used for testing, training, and/or validating neural network performance), and the virtual sensor data may represent sensor data captured by the virtual sensors within the simulated or virtual environment), and wherein generating the perception data includes acquiring the perception data using the one or more sensors during the live test of the vehicle as the vehicle as the vehicle progresses along a road segment (see at least paragraph 0031; wherein the recorded sensor data 102 may include, without limitation, sensor data recorded at various instances while the vehicle is moving towards, away, adjacent to, or otherwise with respect to an object(s)).  	As per claims 6, 14, and 20, Levinson discloses wherein the simulated perception data are generated by a simulation editor (see at least Figure 28; simulator 2840).  	As per claim 7, Levinson discloses wherein the simulated perception data are generated based on second sensor data captured at a time when the one or more representations of virtual objects correspond to one or more second physical objects in a second environment associated with the vehicle (see at least paragraph 0075; wherein data representing objects based on the least two subsets of sensor data may be derived at a processor. For example, data identifying static objects or dynamic objects may be derived (e.g., at a perception engine) from at least Lidar and camera data).  	As per claim 8, Levinson discloses wherein the second sensor data are captured by the one or more sensors of the vehicle or one or more second sensors of another vehicle (see at least paragraph 0065; wherein perception engine 366 is configured to receive sensor data from one or more sources, such as Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as local pose data).  	As per claim 9, Levinson discloses one or more computer-readable non-transitory storage media embodying instructions that is operable when executed by a computing system (see at least paragraph 0130; wherein computer readable medium refers to any tangible medium that participates in providing instructions to processor 3304 for execution) of a vehicle to: 	generate perception data based on sensor data captured by one or more sensors of the vehicle that perceive a real world, the perception data including one or more representations of physical objects the real-world around the vehicle (see at least paragraph 0065; wherein perception engine 366 is configured to receive sensor data from one or more sources, such as Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as local pose data. Perception engine 366 may be configured to determine locations of external objects based on sensor data and other data); 	determine simulated perception data that includes one or more representations of virtual objects that are to be simulated within the environment (see at least paragraph 0114; wherein simulated surfaces 2892a and 2892b may simulate walls or front sides of buildings adjacent a roadway. Simulator 2840 may also pre-generated or procedurally generated use dynamic object data 2825 to simulate dynamic agents in a synthetic environment). Levinson does not explicitly mention generate modified perception data based on the perception data and the simulated perception data, the modified perception data including at least one of the one or more representations of physical objects and the one or more representations of virtual objects; and determine a path of travel for the vehicle based on the modified perception data in real- time as the vehicle operates in the environment that is the real-world to perform a live test of automated systems of the vehicle and by considering the virtual objects depicted in the modified perception data.	However Hong does disclose:	generate modified perception data based on the perception data and the simulated perception data, the modified perception data including at least one of the one or more representations of physical objects and the one or more representations of virtual objects (see at least paragraph 0036; wherein a simulation profile (e.g., trajectory for the vehicle 600) may be generated for each testing condition for testing the vehicle function (or system) 112 (e.g., a function of an AEB, ACC, or CMW system). The simulation point(s) 104A, when connected, may represent a desired trajectory of the vehicle 600 through an environment (e.g., an environment represented in the recorded instance(s) 102A). However, the recorded instance(s) 102A may not correspond directly to the desired state information 104B of each simulation point(s) 104A, so a transformer 108 may be leveraged to transform or otherwise update a closest instance(s) 106—e.g., a recorded instance(s) 102A having associated recorded state information 102B most closely resembling the desired state information 104B—to an updated instance(s) 110 that more closely resembles a sensory field (e.g., field of view) of the sensor that captured the closest instance(s) 106 were the sensor to have captured an instance of the recorded sensor data 102 while a state of the vehicle 600 corresponded to the desired state information 104B); and 	determine a path of travel for the vehicle (see at least paragraph 0036 and Figure 1; wherein  simulation profile (e.g., trajectory for the vehicle 600) may be generated for each testing condition for testing the vehicle function (or system) 112) based on the modified perception data in real- time as the vehicle operates in the environment that is the real-world (see at least paragraph 0036 and Figure 1; wherein a transformer 108 may be leveraged to transform or otherwise update a closest instance(s) 106—e.g., a recorded instance(s) 102A having associated recorded state information 102B most closely resembling the desired state information 104B—to an updated instance(s) 110 that more closely resembles a sensory field (e.g., field of view) of the sensor that captured the closest instance(s) 106 were the sensor to have captured an instance of the recorded sensor data 102 while a state of the vehicle 600 corresponded to the desired state information 104B) to perform a live test of automated systems of the vehicle and by considering the virtual objects depicted in the modified perception data (see at least paragraph 0049 and Figure 1; wherein after testing the vehicle function 112, test result(s) 114 may be generated that indicate the performance of the vehicle function (or system) 112 on the test set including the updated instance(s) 110…see at least paragraph 0007; wherein the systems and methods of the present disclosure may leverage recorded sensor data from a vehicle operating in the real-world on real-world objects to generate test data for use in testing various functions of an autonomous machine).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Hong with the teachings as in Levinson. The motivation for doing so would have been to provide accuracy, reliability, and safety while testing, see Hong paragraph 0004.	As per claim 15, Levinson discloses a system of a vehicle, comprising: 	one or more processors (see at least paragraph 0130; wherein processor 3304); and 	one or more computer-readable non-transitory storage media coupled to the one or more processors and comprising instructions operable when executed by the one or more processors (see at least paragraph 0130; wherein computer readable medium refers to any tangible medium that participates in providing instructions to processor 3304 for execution) cause the system to: 	generate perception data based on sensor data captured by one or more sensors of the vehicle that perceive a real-world, the perception data including one or more representations of physical objects the real-world around the vehicle (see at least paragraph 0065; wherein perception engine 366 is configured to receive sensor data from one or more sources, such as Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as local pose data. Perception engine 366 may be configured to determine locations of external objects based on sensor data and other data); 	determine simulated perception data that includes one or more representations of virtual objects that are to be simulated within the environment (see at least paragraph 0114; wherein simulated surfaces 2892a and 2892b may simulate walls or front sides of buildings adjacent a roadway. Simulator 2840 may also pre-generated or procedurally generated use dynamic object data 2825 to simulate dynamic agents in a synthetic environment). Levinson does not explicitly mention generate modified perception data based on the perception data and the simulated perception data, the modified perception data including at least one of the one or more representations of physical objects and the one or more representations of virtual objects; and determine a path of travel for the vehicle based on the modified perception data in real- time as the vehicle operates in the environment that is the real-world to perform a live test of automated systems of the vehicle and by considering the virtual objects depicted in the modified perception data.	However Hong does disclose:	generate modified perception data based on the perception data and the simulated perception data, the modified perception data including at least one of the one or more representations of physical objects and the one or more representations of virtual objects (see at least paragraph 0036; wherein a simulation profile (e.g., trajectory for the vehicle 600) may be generated for each testing condition for testing the vehicle function (or system) 112 (e.g., a function of an AEB, ACC, or CMW system). The simulation point(s) 104A, when connected, may represent a desired trajectory of the vehicle 600 through an environment (e.g., an environment represented in the recorded instance(s) 102A). However, the recorded instance(s) 102A may not correspond directly to the desired state information 104B of each simulation point(s) 104A, so a transformer 108 may be leveraged to transform or otherwise update a closest instance(s) 106—e.g., a recorded instance(s) 102A having associated recorded state information 102B most closely resembling the desired state information 104B—to an updated instance(s) 110 that more closely resembles a sensory field (e.g., field of view) of the sensor that captured the closest instance(s) 106 were the sensor to have captured an instance of the recorded sensor data 102 while a state of the vehicle 600 corresponded to the desired state information 104B); and 	determine a path of travel for the vehicle (see at least paragraph 0036 and Figure 1; wherein  simulation profile (e.g., trajectory for the vehicle 600) may be generated for each testing condition for testing the vehicle function (or system) 112) based on the modified perception data in real- time as the vehicle operates in the environment that is the real-world (see at least paragraph 0036 and Figure 1; wherein a transformer 108 may be leveraged to transform or otherwise update a closest instance(s) 106—e.g., a recorded instance(s) 102A having associated recorded state information 102B most closely resembling the desired state information 104B—to an updated instance(s) 110 that more closely resembles a sensory field (e.g., field of view) of the sensor that captured the closest instance(s) 106 were the sensor to have captured an instance of the recorded sensor data 102 while a state of the vehicle 600 corresponded to the desired state information 104B) to perform a live test of automated systems of the vehicle and by considering the virtual objects depicted in the modified perception data (see at least paragraph 0049 and Figure 1; wherein after testing the vehicle function 112, test result(s) 114 may be generated that indicate the performance of the vehicle function (or system) 112 on the test set including the updated instance(s) 110…see at least paragraph 0007; wherein the systems and methods of the present disclosure may leverage recorded sensor data from a vehicle operating in the real-world on real-world objects to generate test data for use in testing various functions of an autonomous machine).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Hong with the teachings as in Levinson. The motivation for doing so would have been to provide accuracy, reliability, and safety while testing, see Hong paragraph 0004.

Claims 4-5, 12-13, and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Levinson et al. (USPGPub 2017/0132334), in view of Hong et al. (USPGPub 2020/0339109), and further in view of Kim et al. (USPGPub 2017/0286570).	As per claims 4, 12, and 18, Levinson and Hong do not explicitly mention wherein the information specifies a time and a location at which at least one of the one or more representations of virtual objects is to be placed in a second environment represented by the modified perception data.	However Kim does disclose:	wherein the information specifies a time and a location at which at least one of the one or more representations of virtual objects is to be placed in a second environment represented by the modified perception data (see at least paragraph 0011; wherein constructing an error model that describes a virtual object that represents the object in the simulation, where the error model is constructed based on the object data, the behavior data and the user input data so that the virtual object behaves in the simulation based on the behavior data and the user input data; and generating the graphical display output including the simulation based on (1) a roadway model that describes the virtual roadway system, (2) a vehicle model that describes the virtual vehicle and (3) the error model, where the simulation includes graphics that graphically depict the virtual vehicle present on the virtual roadway system that includes the virtual object behaving dynamically in the simulation based on the error model).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kim with the teachings as in Levinson and Hong. The motivation for doing so would have been to improve performance, see Kim paragraph 0032.	As per claims 5, 13, and 19, Kim discloses wherein the information is based at least in part on a state of the vehicle or a state of at least one of the one or more representations of physical objects in the perception data (see at least paragraph 0032; wherein creating the one or more dynamic virtual objects for inclusion in the simulation provided by the virtualization application based on object data and behavior data extracted from a database that describes real world roadway accidents including objects whose behavior caused or contributed to the occurrence of the roadway accidents).  	
Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2020/0065443 – Provides methods and systems for testing connected autonomous vehicles on roadways, and to methods and systems for generating a simulated environment using data from the connected autonomous vehicles and from the real environment in which they are operating.	USPGPub 2020/0041997 – Provides a need for visualizing predicted future events (e.g., vehicle position relative to other vehicles or map features) to passengers of autonomous vehicles.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662